DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed April 22, 2022.
	Claims 1 and 3-9 are pending.  Claim 2 is canceled.  Claims 1, 3-5 and 7-8 are amended.  Claim 1 is independent.
Continued Examination Under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on May 6, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (U.S. 2018/0095681; hereinafter “Swanson”).

    PNG
    media_image1.png
    734
    997
    media_image1.png
    Greyscale

	Regarding independent claim 1, Swanson discloses a memory system (Fig. 1) comprising:
	a first central processing unit (Fig. 1: CPU 105);
	a first memory module (Fig. 1: 110A) including a plurality of first memories (see Examiner’s Markup Swanson’s Figure 1) and connected to the first central processing unit by a first channel (“direct communication and/or indirect communication through one or more intermediary components,” see page 2, par. 0027);
	a second memory module including a plurality of second memories (see Examiner’s Markup Swanson’s Figure 1) and connected to the first central processing unit by a second channel (“direct communication and/or indirect communication through one or more intermediary components,” see page 2, par. 0027); and
	a third memory module including a plurality of third memories (see Examiner’s Markup Swanson’s Figure 1) and connected to the first central processing unit by a third channel (“direct communication and/or indirect communication through one or more intermediary components,” see page 2, par. 0027),
	wherein each of the first, second, and third memories includes a data area (Fig. 2: Visible memory 205A-205E) and a mirroring data area (Fig. 2: 210A-210E).
As discussed above, Swanson’s memory system is substantially identical in structure to the claimed “memory system,” where the differences reside only in the remaining limitations relating to function of “write same data in the data area thereof and the mirroring data area thereof in response to an address, in a mirroring mode.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Swanson’s memory system appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 3, Swanson discloses wherein each of the plurality of the first, second, and third memories comprises processing circuitry (see pages 3-4, par. 0036).
As discussed above, Swanson’s memory system is substantially identical in structure to the claimed “memory system,” where the differences reside only in the remaining limitations relating to function of “perform a read operation of data of the data area in response to a read command from the first central processing unit, determine whether the read operation of the data of the data area fails, and generate a read failure signal as a result of the determining.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Swanson’s memory system appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claims 4-8, Swanson discloses the limitations with respect to claims 1 and 3.
As discussed above, Swanson’s memory system is substantially identical in structure to the claimed “memory system,” where the differences reside only in the remaining limitations of claims 4-8 relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Swanson’s memory system appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (U.S. 2018/0095681; hereinafter “Swanson”) in view of Woo et al. (U.S. 2015/0309899; hereinafter “Woo”).
Regarding claim 9, Swanson discloses the limitations with respect to claim 1.
Swanson is silent with respect to a second central processing unit in communication with the first central processing unit, a fourth memory module connected to the second central processing unit through a fourth channel, a fifth memory module connected to the second central processing unit through a fifth channel, and a sixth memory module to the second central processing unit through a sixth channel.
However, Swanson teaches the memory system shown in Fig. 1 that can have a more than one CPU 105 with a plurality of memory modules, see pages 2-3, par. 0026-0028 and is obvious as follow:
Similar to Swanson, Woo teaches a memory system comprising a first central processing unit (Fig. 1B: 130), a first memory module (Fig. 1B: 151), a second memory module (Fig. 1B: 152) and a third memory module (Fig. 1B: 153).
Furthermore, Woo teaches a second central processing unit (Fig. 1B: 140) in communication with the first central processing unit (see page 2, par. 0022):
a fourth memory module connected to the second central processing unit through a fourth channel (Fig. 1B: 161);
a fifth memory module connected to the second central processing unit through a fifth channel (Fig. 1B: 162); and
a sixth memory module connected to the second central processing unit through a sixth channel (Fig. 1B: 163).
Since Woo and Swanson are from the same field of endeavor, the teachings described by Woo would have been recognized in the pertinent art of Swanson.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Woo with the teachings of Swanson for the purpose of store a backup copy of the data, see Woo page 2, par. 0022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825